                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA



ELIZABETH COLE CUNNINGHAM                                             CIVIL ACTION


VERSUS                                                                17-488-SDD-EWD


LIBERTY MUTUAL INSURANCE
COMPANY
                                         RULING

         This matter is before the Court on the Motion for Partial Summary Judgment on

Plaintiff’s Structure Claims1 and the Motion for Partial Summary Judgment on Plaintiff’s

Claims for Damages Caused by Third Parties2 filed by Defendant, Liberty Mutual

Insurance Company (“Defendant”). Plaintiff, Elizabeth Cole Cunningham, has filed an

Opposition to each Motion,3 to which Defendant has filed Replies.4 For the following

reasons, the Court finds that Defendant’s Motions should be granted.

I.       PROCEDURAL BACKGROUND

         On August 8, 2015, a pipe burst in Plaintiff’s home, causing “extensive”5 damage.

Plaintiff then filed a claim with Defendant, her homeowners’ insurer. The instant litigation

arises out of issues surrounding that claim; Plaintiff alleges that she is owed

“supplemental expenses”6 and payment for damages to her home caused by third party

contractors. Defendant filed the instant Motions for Partial Summary Judgment on


1
  Rec. Doc. No. 48.
2
  Rec. Doc. No. 50.
3
  Rec. Doc. Nos. 62 and 63.
4
  Rec. Doc. Nos. 73 and 74.
5
  Rec. Doc. No. 1-2, p. 1.
6
  Rec. Doc. No. 62-1, p. 2.
49617 
                                                                                  Page 1 of 4 
                                                                                              
 
October 1, 2018.7 On November 5, 2018, Plaintiff requested a ten-day extension for the

filing of her Oppositions, stating that she and her counsel were “overwhelmed by the . .

.volume and complexity” of the motions.8 This Court granted that request, setting a new

opposition deadline of November 15, 2018.9 Plaintiff subsequently filed her Oppositions

one day late, on November 16, 2018.10 On that basis alone, the Court could strike

Plaintiff’s Oppositions and grant the pending Motions for Summary Judgment as

unopposed under Local Rule 7(f). However, for the reasons discussed below, the Court

finds that, even if Plaintiff’s untimely Oppositions are considered, Defendant is entitled to

summary judgment on these claims.

II.      LAW AND ANALYSIS

         A. Plaintiff’s Structure Claims

         Defendant argues that it is entitled to summary judgment on Plaintiff’s structure

claims because she “puts forth no evidence whatsoever to establish a genuine issue of

material fact as to the cause and extent of such damage, even though she had been

granted additional time to respond.”11 As Defendant notes, Plaintiff bears the burden of

proving the amount of her loss. In her Opposition, Plaintiff reasserts her claim for

“supplemental expenses”12 and cites the language of the “insurance repair agreement”

generated by Defendant, which states that the estimate of her damages is subject to

change based on “plans, permitting, hidden damages . . .[and] code upgrades.”13 That


7
  Rec. Doc. Nos. 48 and 50.
8
  Rec. Doc. Nos. 56 and 57.
9
  Rec. Doc. Nos. 59 and 60.
10
   Rec. Doc. Nos. 62 and 63.
11
   Rec. Doc. No. 73, p. 1.
12
   Rec. Doc. No. 62-1, p. 2.
13
   Rec. Doc. No. 62-1, p. 1.
49617 
                                                                                   Page 2 of 4 
                                                                                               
 
may indeed be Defendant’s policy, but Plaintiff fails to produce evidence that any of the

above circumstances actually apply to her case and call for the payment of a

“supplement.” Her two-page Opposition is devoid of citations, exhibits, or any other

evidence of her claim for loss. Plaintiff merely speculates that “inflation”14 could justify an

additional payment and laments that, whereas under ordinary claims management

procedures, the Defendant “almost always pays”15 requests for a supplemental payment,

“the litigation process”16 (which was initiated by Plaintiff) “destroys the direct discourse

between the insured and insurer.”17 None of the above is competent summary judgment

evidence of Plaintiff’s damages. As such, the Court finds that Defendant’s Motion for

Partial Summary Judgment on Plaintiff’s Structure Claims18 should be granted.

         B. Plaintiff’s Claims for Damages Caused by Third Parties

         Plaintiff alleges that “some of her damages resulted from the acts or omissions of

third parties retained by defendant.”19 Defendant, in turn, argues that it is entitled to

summary judgment on these third-party damages claims because Plaintiff “cannot come

forward with evidence showing [that Defendant] was responsible for the actions of any of

these entities.”20 The doctrine of respondeat superior does not apply, Defendant argues,

because there is no evidence that the third-party contractors were employees of

Defendant. In her Opposition, Plaintiff concedes that “none of these contractors was an

employee of [Defendant]”21 and that “none would seem to qualify as a servant under


14
   Rec. Doc. No. 62-1, p. 2.
15
   Rec. Doc. No. 62-1, p. 2.
16
   Id.
17
   Id.
18
   Rec. Doc. No. 48.
19
   Rec. Doc. No. 63-1, p. 1.
20
   Rec. Doc. No. 50-1, p. 7.
21
   Rec. Doc. No. 63-1, p. 2.
49617 
                                                                                    Page 3 of 4 
                                                                                                
 
Louisiana law and its doctrine of respondiat [sic] superior.”22 Plaintiff nevertheless urges

the Court to deny summary judgment because “Plaintiff should not be made to suffer for

the poor judgment of the defendant whose hirelings have damaged her so.”23 Unfortunate

as Plaintiff’s case may be, sympathy cannot take the place of competent summary

judgment evidence that demonstrates a genuine issue of material fact. In the absence of

any such evidence, the Court finds that Defendant’s Motion for Partial Summary

Judgment on Plaintiff’s Claims for Damages Caused by Third Parties24 should be granted.

III.     CONCLUSION

         For the reasons set forth above, Defendant’s Motion for Partial Summary

Judgment on Plaintiff’s Structure Claims25 and Motion for Partial Summary Judgment on

Plaintiff’s Claims for Damages Caused by Third Parties26 are GRANTED.

         IT IS SO ORDERED.

         Signed in Baton Rouge, Louisiana on January 16, 2019.



                                              
                                           S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




22
   Rec. Doc. No. 63-1, p. 2.
23
   Rec. Doc. No. 63-1, p. 2.
24
   Rec. Doc. No. 50.
25
   Rec. Doc. No. 48.
26
   Rec. Doc. No. 50.
49617 
                                                                                  Page 4 of 4 
                                                                                              
 
